Exhibit 99.1 On-Site Services, Inc. Financial Statements Years Ended December 31, 2009 and 2008 On-Site Services, Inc. Contents Independent Auditors’ Report 3 Financial Statements Balance Sheets 4 Statements of Operations 5 Statements of Stockholder’s Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8-14 2 Independent Auditors’ Report On-Site Services, Inc. 5050 West Lemon Street Tampa, FL 33609 We have audited the accompanying balance sheets of On-Site Services, Inc. (the “Company”) as of December 31, 2009 (“Successor Company”) and 2008 (“Predecessor Company”), and the related statements of operations, stockholder’s equity, and cash flows for the years ended December 31, 2009 (Successor Company) and December 31, 2008 (Predecessor Company). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, the Predecessor Company was acquired on January1, 2009. In connection with this acquisition, the Company applied Financial Accounting Standards Board ASC Topic 805, “Business Combinations”, effective as of January 1, 2009. Accordingly, the Company’s financial statements prior to January 1, 2009 are not comparable to its financial statements for periods after January 1, 2009. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of On-Site Services, Inc. at December 31, 2009 (Successor Company) and 2008 (Predecessor Company), and the results of its operations and its cash flows for the years ended December 31, 2009 (Successor Company) and December 31, 2008 (Predecessor Company), in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP Chicago, Illinois August 13, 2010 3 Financial Statements On-Site Services, Inc. Balance Sheets December 31, Successor Predecessor Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $0 and $217,000 Prepaid expenses and other assets Total Current Assets Property and Equipment, net — Intangible Assets, net — Goodwill — Total Assets $ $ Liabilities and Stockholder’s Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued workers’ compensation Related-party note payable — Due to WTS — Total Current Liabilities Stockholder’s equity Common stock, $0.10 par value, 10,000 shares authorized,issued and outstanding Additional paid-in capital — (Accumulated deficit) retained earnings (119,839 ) Total Stockholder’s Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to financial statements. 4 On-Site Services, Inc. Statements of Operations Year ended December 31, Successor Predecessor Revenue $ $ Cost of Revenue: Gross Profit Operating Expenses Selling, general and administrative Loss on goodwill impairment — Operating Loss (110,889 ) (462,370 ) Interest Expense Net Loss $ ) $ ) See accompanying notes to financial statements. 5 On-Site Services, Inc. Statements of Stockholder’s Equity Predecessor CommonStock Retained Earnings (Accumulated Deficit) Additional Paid-in Capital Total Shareholder’s Equity Balance, at January1, 2008 $ $ $
